Citation Nr: 0418193	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  03-12 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel
INTRODUCTION

The veteran had active service from August 1943 to April 
1946.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2003 decision by the Columbia, South Carolina, 
Regional Office (RO).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.


REMAND

Here, the veteran has claimed entitlement to service 
connection for bilateral hearing loss and tinnitus.  Service 
connection is granted for disability resulting from injury or 
disease incurred or aggravated in military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  To 
establish service connection, there must be evidence of an 
etiologic relationship between a current disability and 
events in service or an injury or disease incurred there.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The 
requisite link between a current disability and military 
service may be established, in the absence of medical 
evidence that does so, by medical evidence that the claimant 
incurred a chronic disorder in service and currently has the 
same chronic disorder, or by medical evidence that links a 
current disability to symptoms that began in service and 
continued to the present.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997); 38 C.F.R. § 3.303(b) (2003).

Hearing disability, for purposes of VA compensation, is 
specifically defined as follows:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

38 C.F.R. § 3.385 (2003).

In an August 2002 statement, the veteran said his duties in 
service included bore sighting and test firing of weapons.  
He claimed that his hearing began to deteriorate, and he 
developed tinnitus, while on active duty.  However, his 
hearing was normal, by whispered voice test, at an April 1946 
separation examination.

March 2003 audiometric testing by Fore Hearing Aid Center and 
November 2002 audiometric testing by Low Country ENT show 
that the veteran has bilateral hearing loss as defined by 
38 C.F.R. § 3.385.  In neither case did examiners diagnose 
tinnitus.

In June 2004, the veteran testified at a hearing convened by 
the undersigned.  His hearing impairment hindered his ability 
to testify, so his wife assisted him, and also testified on 
his behalf.  She testified that she knew the veteran before 
service, and he had no hearing impairment then.  The veteran 
testified that he was exposed to gunfire in service and had a 
hearing impairment at the time of separation.  Although he 
did not know that noise exposure in service caused his 
current hearing loss, it seemed to him that it did.  After 
service, he worked in aircraft manufacturing for the Glenn L. 
Martin Company (subsequent mergers formed the Martin-Marietta 
and Lockheed-Martin companies), and for the Engineering and 
Research Corporation (ERCO).  Initially, he worked in 
production and inspection, and did not use hearing protection 
in that work.  Later he moved into management.  He testified 
that he was first treated for hearing loss about 14 years 
ago.  Upon inquiry, the representative indicated that non-VA 
audiologists were unable to link the veteran's hearing loss 
to his military service.

The problem in this case is the lack of medical evidence 
linking the veteran's current hearing disability to his 
military service.  Rabideau.  The evidence that would go far 
to resolve that problem is postservice treatment records 
showing a that show hearing loss and tinnitus soon after his 
separation from service.  Savage.  The only relevant evidence 
in this record by non-VA health care providers is that listed 
above, but records of the earliest treatment should be 
obtained.  Finally, if the evidence of record is reviewed by 
a VA examiner, the lack of a medical nexus may be resolved.  
38 U.S.C.A. § 5103A (West 2002). 

Accordingly, this case is remanded to the RO for the 
following:

1.  The veteran must identify all VA and 
non-VA health care providers who have 
treated him for hearing loss, or for 
tinnitus, since 1946.  Thereafter, the RO 
must attempt to obtain additional 
evidence from the custodians thereof that 
the veteran identifies.  

2.  Thereafter, the veteran must be 
afforded a VA otolaryngologic 
examination.  The claim file must be sent 
to the examiner for review, and the 
examination report should reflect review 
by the examiner of the claim file, this 
remand, and evidence obtained pursuant 
hereto.  After examining the veteran, and 
reviewing the evidence of record, the 
examiner must opine whether it is at 
least as likely as not that any current 
hearing loss and/or tinnitus was incurred 
in service.  The factors upon which the 
medical opinion is based must be set 
forth in the report.

3.  The RO must then review all of the 
evidence of record and readjudicate the 
claim.  If the decision does not result 
in a grant of the benefits sought on 
appeal, the RO must issue a Supplemental 
Statement of the Case in accord with 
38 C.F.R. §§ 19.31 and 19.38 (2003).

4.  The RO must accomplish the 
evidentiary and procedural development 
prescribed herein with all due dispatch 
since this case has been advanced on the 
Board's docket.

The veteran has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision by the 
Board is appealable to the Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a decision by the Board on the merits 
of the appeal.  38 C.F.R. § 20.1100(b) (2003).


